Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “audio system” (claims 1, 8, and 14) “transfer function system” (claims 1, 3, and 6), “timeline renderer system” (claim 1), “scheduling function system” (claims 8, 10, and 12), “track renderer system” (claim 8), “user input system” (claims 10 and 11), “mixing function system” (mixing function system” (claim 14), and “mixing renderer system” (claim 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “audio system” (claims 1, 8, and 14) “transfer function system” (claims 1, 3, and 6), “timeline renderer system” (claim 1), “scheduling function system” (claims 8, 10, and 12), “track renderer system” (claim 8), “user input system” (claims 10 and 11), “mixing function system” (mixing function system” (claim 14), and “mixing renderer system” (claim 14) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In Aristocrat Technologies Australia Pty Ltd. v. International Gaming Technology, 521 F.3d 1328 (Fed. Cir. 2008), the court held that “corresponding structure” for a computer-implemented means plus function claim is the algorithm which the computer is programmed to carry out (Id. at 1331-1332).  In the present application, the examiner was unable to find both the corresponding structure and the algorithm to carry out the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “non-repeating sounds” (line 1).  It is unclear what exactly this means.  If the claim is intended to generate a unique stream of non-repeating sounds, then the duration of the stream is limited to the total time for “the plurality of audio clips”.  The present specification states 
[0005] The present audio system is capable of generating an infinite stream of non-repeating sounds.  The stream generated by the present audio system is itself preferably composed of audio segments of various lengths that are continuously arranged and re-arranged in different sequences for playback.  These audio segments are cross-faded with one another to make the overall playback sound more seamless.  Although the segments are chosen from the same finite source audio clips and therefore the sounds from the finite source audio clips will be repeated over time, the specific selections of segments in both timing and duration is continually varied, presenting the sensation that the sounds are not repeating and are more natural.  In addition, the segments need not correspond directly to the static source clips, but rather are preferably dynamically selected (sub-segments) from the source clips, thereby further increasing the variety and realism of the output audio. 
Thus, it appears that “non-repeating sounds” is inaccurate since “the segments are chosen from the same finite source audio clips and therefore the sounds from the finite source audio clips will be repeated over time”.  Claims 8 and 14 recite similar language and are similarly rejected.  Dependent claims 2-7, 9-13, and 15-16 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  For purposes of this examination, the term “non-repeating sounds” is interpreted as “audio segments of various lengths that are continuously arranged and re-arranged in different sequences for playback”.
Claim 1 recites "the order" (line 6).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 1 recites “audio clips” (line 1), “a plurality of audio source clips” (line 3), “the plurality of audio source clips” (lines 4, 5).  Claim 4 go on to recite “the audio clips” (line 1) and claim 5 recites “the audio source clips” (claim 5, line 1 and claim 7, line 2).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language (“audio clips” vs “audio source clips” and “plurality of audio source clips” vs “audio source clips”) creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Independent claims 8 and 14 recite similar language and are similarly rejected.  Dependent claims 2-7, 9-13, and 15-16 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “a unique stream of non-repeating sound” (line 1), “a unique sound stream” (line 8), and “the unique sound stream” (line 9).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Independent claim 8 recites similar language and is similarly rejected.  Dependent claims 2-7 and 9-13 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 2 recites "the transfer function" (line 1) and “the lengths” (line 3).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 2 recites “the audio segments” (lines 2 and 3).  Claim 1, upon which claim 2 depends, recites “select audio segments” (lines 4-5) and “the selected audio segments” (lines 6 and 7).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  It is possible that the first instance of “the audio segments” in claim 2 is appropriate since “the audio segments” have not yet been selected, however, the “audio segments” that were selected should presumably read “the selected audio segments” to be consistent with claim 1.  Appropriate correction is required.  
Claim 2 recites "the duration" (line 1), “the cross-fade” (line 1), and “the audio clips” (line 1).  There is insufficient antecedent basis for these limitation in the claim.  Appropriate correction is required.
Claim 6 recites “the timeline renderer” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 7 recites "the duration" (line 1), “the cross-fade” (line 1), and “the audio clips” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 10 recites “the selection frequency” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 10 recites “the audio playback tracks” (line 3).  Claim 8, upon which claim 10 depends, recites “a plurality of audio playback tracks” (line 6).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 9-13 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 15 recites “the different audio source tracks” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 16 recites “the position” (line 3) and “the game player” (line 3).  There is insufficient antecedent basis for these limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Severson et al., US 5,832,431 (hereinafter Severson) in view of Comair et al., US 7,330,769 B2 (hereinafter Comair).

Regarding Claim 1:  Severson discloses a method of mixing audio segments from audio clips to generate a unique stream of non-repeating sound, comprising: 
inputting a plurality of audio source clips into an audio system (Severson, the Sound Record Memory, 307, contains from 1 to 16 different sound records depending on the application [C11:52-61]); 
applying a transfer function system to the plurality of audio source clips to select audio segments of the plurality of audio source clips (Severson, then these independent segments are re-assembled into a continuous, never-repeating sound sequence based on selecting the next sound segment according to some statistical algorithm; this statistical algorithm itself may be chosen by various circumstances (such as the passage of time, or the coincidence with some other sound effect, changes in ambient light, heat, operator input of some sort, etc.) or perhaps selected from a library of algorithms in a deterministic or random way [C2:28-51]); 
applying a timeline renderer system to arrange the order of the selected audio segments (Severson, next, we might chose the next segment to be played from a Uniform distribution [C5:13-22]); 
playing the audio playback clip having the unique sound stream (Severson, the signal on line, 312, stops the generation of random addresses and presents the current address to the Address Latch, 305, which in turn sends a request to play the sound record at this address to the Digital Sound Generator, 306 [C11:21-51]).  
Severson fails to explicitly disclose 
cross-fading the selected audio segments, thereby generating an audio playback clip having a unique sound stream.
Comair teaches
cross-fading the selected audio segments, thereby generating an audio playback clip having a unique sound stream (Comair, one way to accomplish such effects is to provide multiple wave tables storing different variations (i.e., different waveforms) on the same sound effect, and to cross fade from one wave table to another; thus, for example, as the intensity of a rain storm increases, it is possible to cross fade from one sound effect wave table storing the sound of light rain falling to another sound effect wave table storing the sound of driving rain [C1:62-C2:15]).
Severson discloses new ways to generate continuous digital sound from a limited number of stored sound records using random and/or logical selection techniques (Severson [C1:20-28]).  This non-looped method keeps the sounds constantly changing in a realistic manner for applications requiring continuous sound effects such as background seashore sounds, cracking fireplace sounds, drums, etc. (Severson [C1:20-28]).  Non-looped Continuous Sound by Random Sequencing of Digital Sound Records can be abbreviated in name to Random Sequenced Sound, and further abbreviated as RSS (Severson [C2:28-51]).  RSS, at its core, consists of taking several short segments of an otherwise continuous sound, and making independent records of each of these short segments (Severson [C2:28-51]).  Then these independent segments are re-assembled into a continuous, never-repeating sound sequence based on selecting the next sound segment according to some statistical algorithm (Severson [C2:28-51]).  Severson discloses wherein segments have beginning and end compatibility (C5:62-C6:13]).
There are different ways of combining sound segments.
Comair teaches computer-generated sounds, and more particularly to sound effect generation within a video game or other interactive multimedia presentation (Comair [C1:16-30]).  In more detail, this invention relates to a method and apparatus for using a common parameter to control the volume and pitch of sound waves from plural, substantially simultaneously read out wave tables (Comair [C1:16-30]).  The invention further relates to sound generation using multiple waveforms whose pitch and volume are adjusted using multiple parameters and then mixed together to create a final sound (Comair [C1:16-30]).  The parameters are preferably directly related to a game play condition or feature that is at least partially controlled by the user, thereby enabling the sound effects to correspond to the content and/or status of the game or other multimedia presentation in a very realistic and dynamic manner (Comair [C1:16-30]).  
In some circumstances, it may be desirable to allow the video game player to in some sense control the sound effect (Comair [C1:46-61]).  For example, in a driving game, it is desirable for an engine noise sound effect to respond to user manipulation of a "throttle" control (which, for example, may be an actual pedal in an arcade game, but in a home video game context is typically a joystick or other hand-held control) (Comair [C1:46-61]).  One way to accomplish such effects is to provide multiple wave tables storing different variations (i.e., different waveforms) on the same sound effect, and to cross fade from one wave table to another; thus, for example, as the intensity of a rain storm increases, it is possible to cross fade from one sound effect wave table storing the sound of light rain falling to another sound effect wave table storing the sound of driving rain (Comair [C1:62-C2:15]).
It would have been obvious to replace the method of combining audio segments by matching beginning and end compatibility as disclosed by Severson with the method of cross-fading from one sound to another as taught by Comair since the outcome would have resulted in the seemless combination of sound clips.

Regarding Claim 2:  Severson further discloses wherein the transfer function: 
randomly selects the audio segments (Severson, LSS may be used for selecting an appropriate group of sound segments, while the selection and playing of individual segments within the group proceeds according to a predetermined function such as a pseudo-random selection [C3:10-17]); and 
randomly selects the lengths of the audio segments (Severson, thus, in practice, the total sound record is often divided up into several segments that will likely be of different lengths [C5:44-51]).  

Regarding Claim 3:  Severson further discloses wherein the transfer function system uses: 
a weighted function to select the audio segments (Severson, the probability density function pdf can take many forms; any desired "weighting" of the sound segments can be implemented by the pdf [C3:1-9]); or 
a heuristic function to select the audio segments.  

Regarding Claim 4:  Severson further discloses wherein the duration of the cross-fades between the audio clips is unequal or random (Severson, the amount of delay time between each playing can be made random and with an average value that can be controlled by the clock rate from Clock, 311, and the clock rate from the Random Signal Generator, 303 [C11:52-61]).  

Regarding Claim 5:  Severson further discloses wherein the audio source clips are audio files or Internet URLs (Severson, the signal on line, 312, stops the generation of random addresses and presents the current address to the Address Latch, 305, which in turn sends a request to play the sound record at this address to the Digital Sound Generator, 306 [C11:21-51]).  

Regarding Claim 6:  Severson further discloses wherein the transfer function system continues to select audio segments and the timeline renderer continues to arrange the order of the selected audio segments as the audio playback clip is played (Severson, next, we might chose the next segment to be played from a Uniform distribution [C5:13-22]).  

Regarding Claim 7:  Severson further discloses wherein the audio playback clip having the unique audio stream has a length greater than the duration of the audio source clips (Severson, this invention describes new ways to generate continuous digital sound from a limited number of stored sound records using random and/or logical selection techniques [C1:20-28]).  

Regarding Claim 8:  Severson discloses a method of mixing audio segments from audio playback clips to generate a unique stream of non-repeating sound, comprising: 
inputting a plurality of audio playback clips into an audio system (Severson, the Sound Record Memory, 307, contains from 1 to 16 different sound records depending on the application [C11:52-61]); 
applying a scheduling function system to the plurality of audio playback clips to select playback times for the plurality of audio playback clips (Severson, next, we might chose the next segment to be played from a Uniform distribution [C5:13-22]); 
applying a track renderer system to generate a plurality of audio playback tracks (Severson, "Logical Sequenced Sound" (LSS) features selection of sound segments not merely in random sequence, but in a logical sequence whereby each selection depends on one or more selections that preceded it; alternatively, LSS may be used for selecting an appropriate group of sound segments, while the selection and playing of individual segments within the group proceeds according to a predetermined function such as a pseudo-random selection [C3:10-17]); 
playing the audio playback track having the unique sound stream (Severson, the signal on line, 312, stops the generation of random addresses and presents the current address to the Address Latch, 305, which in turn sends a request to play the sound record at this address to the Digital Sound Generator, 306 [C11:21-51]).  
Severson fails to explicitly disclose 
cross-fading the selected audio segments, thereby generating an audio playback track having a unique sound stream.
Comair teaches
cross-fading the selected audio segments, thereby generating an audio playback track having a unique sound stream (Comair, one way to accomplish such effects is to provide multiple wave tables storing different variations (i.e., different waveforms) on the same sound effect, and to cross fade from one wave table to another; thus, for example, as the intensity of a rain storm increases, it is possible to cross fade from one sound effect wave table storing the sound of light rain falling to another sound effect wave table storing the sound of driving rain [C1:62-C2:15]).
As recited above with respect to claim 1, it would have been obvious to replace the method of combining audio segments by matching beginning and end compatibility as disclosed by Severson with the method of cross-fading from one sound to another as taught by Comair since the outcome would have resulted in the seemless combination of sound clips.

Regarding Claim 9:  Comair further teaches wherein the audio playback track comprises a plurality of audio source clips that are played concurrently (Comair, in the context of a video game, multimedia presentation or other application, multiple sound sample files are read out simultaneously and mixed together; the volumes and/or pitches of the wave tables are parameterized to allow a single parameter (e.g., power, intensity, etc.) to simultaneously control the multiple read out processes [Abstract]).  

Regarding Claim 12:  Severson further discloses wherein the scheduling function system: 
randomly selects playback times for the plurality of audio playback clips (Severson, LSS may be used for selecting an appropriate group of sound segments, while the selection and playing of individual segments within the group proceeds according to a predetermined function such as a pseudo-random selection [C3:10-17]), or 
heuristically selects playback times for the plurality of audio playback clips.  
 
Regarding Claim 13:  Severson further discloses wherein segments of the audio playback clips are selected for inclusion in the plurality of audio source clips (Severson, dividing the sound record into a plurality of sound segments [C2:59-67]).  

Regarding Claim 14:  Severson discloses a method of mixing audio segments from audio clips to generate a unique stream of non- repeating sound, comprising: 
inputting a plurality of audio tracks into an audio system (Severson, the Sound Record Memory, 307, contains from 1 to 16 different sound records depending on the application [C11:52-61]); 
applying a mixing function system to the plurality of audio tracks to select playback conditions for the plurality of audio tracks (Severson, then these independent segments are re-assembled into a continuous, never-repeating sound sequence based on selecting the next sound segment according to some statistical algorithm; this statistical algorithm itself may be chosen by various circumstances (such as the passage of time, or the coincidence with some other sound effect, changes in ambient light, heat, operator input of some sort, etc.) or perhaps selected from a library of algorithms in a deterministic or random way [C2:28-51]); 
applying a mixing renderer system to generate an audio playback track corresponding to the selected playback conditions (Severson, next, we might chose the next segment to be played from a Uniform distribution [C5:13-22]); 
playing the audio playback track having the unique sound stream that corresponds to the selected playback conditions (Severson, the signal on line, 312, stops the generation of random addresses and presents the current address to the Address Latch, 305, which in turn sends a request to play the sound record at this address to the Digital Sound Generator, 306 [C11:21-51]).  
Severson fails to explicitly disclose 
cross-fading the selected audio segments, thereby generating an audio playback track having a unique sound stream that corresponds to the selected playback conditions.
Comair teaches 
cross-fading the selected audio segments, thereby generating an audio playback track having a unique sound stream that corresponds to the selected playback conditions (Comair, one way to accomplish such effects is to provide multiple wave tables storing different variations (i.e., different waveforms) on the same sound effect, and to cross fade from one wave table to another; thus, for example, as the intensity of a rain storm increases, it is possible to cross fade from one sound effect wave table storing the sound of light rain falling to another sound effect wave table storing the sound of driving rain [C1:62-C2:15]).
As recited above with respect to claim 1, it would have been obvious to replace the method of combining audio segments by matching beginning and end compatibility as disclosed by Severson with the method of cross-fading from one sound to another as taught by Comair since the outcome would have resulted in the seemless combination of sound clips.

Regarding Claim 15:  Comair further teaches wherein the selected playback conditions correspond to game logic such that the game logic determines which of the different audio source tracks are played back (Comair, one way to accomplish such effects is to provide multiple wave tables storing different variations (i.e., different waveforms) on the same sound effect, and to cross fade from one wave table to another; thus, for example, as the intensity of a rain storm increases, it is possible to cross fade from one sound effect wave table storing the sound of light rain falling to another sound effect wave table storing the sound of driving rain [C1:62-C2:15]).  

Regarding Claim 16:  Comair further teaches wherein the game logic is determined by game player activity comprising moving through a virtual world such that the audio playback track comprises audio segments with sounds that correspond to the position of the game player in the virtual world (Comair, in some circumstances, it may be desirable to allow the video game player to in some sense control the sound effect; for example, in a driving game, it is desirable for an engine noise sound effect to respond to user manipulation of a "throttle" control (which, for example, may be an actual pedal in an arcade game, but in a home video game context is typically a joystick or other hand-held control); similarly, in a boat racing game, realism can be increased by changing the sound corresponding to the rate at which waves lap the fiberglass hull of a virtual boat in response to the speed at which the virtual boat is traveling as well as its direction. In other contexts, it may be desirable to change a sound effect depending on what is going on in the game; for example, as the intensity of a virtual rain storm increases, the sound of falling rain should change from a light patter to a driving roar [C1:46-61]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Severson, in view of Comair, and further in view of Tayal et al., US 2019/0020555 A1 (hereinafter Tayal).

Regarding Claim 10:  Severson, as modified, discloses the invention as recited above.  Severson, as modified, fails to explicitly disclose a user input system that controls the scheduling function system such that a user can vary or modify the selection frequency of any of the audio playback tracks.  
Tayal teaches: 
a user input system that controls the scheduling function system such that a user can vary or modify the selection frequency of any of the audio playback tracks (Tayal, the set of weights is randomly selected; the weights could also be selected manually or based on historical data of network experience rather than being random [0040]).  
Severson discloses new ways to generate continuous digital sound from a limited number of stored sound records using random and/or logical selection techniques (Severson [C1:20-28]).  This non-looped method keeps the sounds constantly changing in a realistic manner for applications requiring continuous sound effects such as background seashore sounds, cracking fireplace sounds, drums, etc. (Severson [C1:20-28]).  Severson allows for weighting selections (Severson [C5:2-30]).  Any desired "weighting" of the sound segments can be implemented by the pdf (Severson [C3:1-9]).
Tayal teaches wherein weights can be manually selected (Tayal [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the weighting as disclosed by Severson with the manual weighting as taught by Tayal in order to give users the ability to tailor sounds to their preferences.

Regarding Claim 11:  Severson allows for weighting selections (Severson [C5:2-30]).  Any desired "weighting" of the sound segments can be implemented by the pdf (Severson [C3:1-9]).  The range of weighting must logically be limited from 0 to 100.  Thus, selecting 0 would exclude the particular selection.  This is merely a matter of design choice to customize the weighting as desired by the users.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715